Fourth Court of Appeals
                                San Antonio, Texas
                                    September 4, 2015

                                   No. 04-15-00491-CR

                               Ex Parte Jessica CASTILLO,
                                         Appellant

                 From the County Court at Law No. 4, Bexar County, Texas
                                 Trial Court No. 475264
                             Jason Garrahan, Judge Presiding


                                      ORDER
      Sitting:      Karen Angelini, Justice
                    Marialyn Barnard, Justice
                    Rebeca C. Martinez, Justice

              Appellant’s Emergency Motion for Stay of Proceedings filed on September 3,
      2015, is DENIED.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court